Exhibit 99.1 Condensed Consolidated Interim Financial Statements of Almaden Minerals Ltd. Third Quarter Ended September 30, 2014 and 2013 (Unaudited) NOTICE OF NO AUDITOR REVIEW OF CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS The accompanying unaudited condensed consolidated interim financial statements of Almaden Minerals Ltd. for the nine months ended September 30, 2014 have been prepared by the management of the Company and approved by the Company’s Audit Committee and the Company’s Board of Directors. Under National Instrument 51-102, Part 4, subsection 4.3 (3) (a), if an auditor has not performed a review of the consolidated interim financial statements, they must be accompanied by a notice indicating that an auditor has not reviewed the financial statements. The accompanying unaudited condensed consolidated interim financial statements of the Company have been prepared by and are the responsibility of the Company’s management. The Company’s independent auditor has not performed a review of these financial statements in accordance with standards established by the Canadian Institute of Chartered Accountants for a review of the consolidated interim financial statements by an entity’s auditor. Almaden Minerals Ltd. Condensed consolidated interim statements of financial position (Unaudited - Expressed in Canadian dollars) September 30, December 31, $ $ ASSETS Current assets Cash and cash equivalents (Note 15(b)) Accounts receivable and prepaid expenses (Note 4) Marketable securities (Note 5) Inventory (Note 6) Non-current assets Investment in associate (Note 7) Exploration and evaluation assets deposit (Note 10(e)(v)) - Reclamation deposit Contingent shares receivable (Note 8) Property, plant and equipment (Note 9) Exploration and evaluation assets (Note 10) TOTAL ASSETS LIABILITIES Current liabilities Trade and other payables EQUITY Share capital (Note 11) Reserves (Note 11) Deficit ) ) TOTAL EQUITY AND LIABILITIES Commitments (Note 16) Subsequent event (Note 21) These consolidated financial statements are authorized for issue by the Board of Directors on November 12, 2014. They are signed on the Company's behalf by: /s/Duane Poliquin /s/Mark T. Brown Director Director The accompanying notes are an integral part of these unaudited condensed consolidated interim financial statements. Almaden Minerals Ltd. Condensed consolidated interim statements of comprehensive loss (Unaudited - Expressed in Canadian dollars) Three months ended Nine months ended September 30, September 30, $ Revenue Interest income Other income Expenses Impairment of exploration and evaluation assets General and administrative expenses (Note 20) (Income) loss on exploration and evaluation assets (Note 13) ) ) General exploration expenses Share-based payments - Operating loss ) Other (loss) income Loss on investment in associate (Note 7) Impairment of marketable securities (Note 5) ) - ) - (Loss) gain on fair-value of contingent shares receivable (Note 8) ) - ) Gain on sale of marketable securities - - - Foreign exchange (loss) gain ) ) Net loss for the period ) Other comprehensive loss Items that may be reclassified subsequently to profit or loss Net change in fair value ofavailable-for-sale financial assets, net of tax of nil ) ) Reclassification adjustment relating to available-for-sale financial assets disposed of in the period, net of tax of nil - - - ) Other comprehensive (loss) income for the period ) ) Total comprehensive loss for the period ) Basic and diluted net loss per share (Note 14) The accompanying notes are an integral part of these unaudited condensed consolidated interim financial statements. Almaden Minerals Ltd. Condensed consolidated interim statements of cash flows (Unaudited - Expressed in Canadian dollars) Three months ended Nine months ended September 30, September 30, $ Operating activities Net loss for the period ) Items not affecting cash Loss on investment in associate Depreciation Gain on sale of marketable securities - - - ) Loss (gain) on fair-value of contingent shares receivable - ) Impairment of marketable securities - - Loss on exploration and evaluation assets - - Impairment of exploration and evaluation assets Share-based payments - Changes in non-cash working capital components Accounts receivable and prepaid expenses ) ) Trade and other payable ) ) Net cash used in operating activities ) Investing activities Exploration and evaluation assets deposit - - - Net proceeds on sale of marketable securities - - - Property, plant and equipment Purchases ) Assets classified as held for sale - - - Mineral properties Costs ) Net proceeds - - - Net cash used in investing activities ) Financing activities Issuance of shares, net of share issue costs Net cash from financing activities Net cash (outflow) inflow ) ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period Supplemental cash flow and cash equivalents information - Note 15 The accompanying notes are an integral part of these unaudited condensed consolidated interim financial statements. Almaden Minerals Ltd. Condensed consolidated interim statements of changes in equity (Unaudited - Expressed in Canadian dollars) Share capital Reserves Equity settled Available-for- Number of employee sale financial Total shares Amount benefits Warrants assets reserves Deficit Total $ Balance, January 1, 2013 ) Shares issued for cash on exercise of stock options - Fair value of share options transferred to share capital on exercise of options - ) - - ) - - Shares issued pursuant to property acquisiton agreement - Shares issued pursuant to private placement - Finder's warrant issued pursuant to private placement - Share-based payments - Total comprehensive loss for the period - ) Balance, September 30, 2013 ) ) Shares issued for cash on exercise of stock options - Fair value of share options transferred to share capital on exercise of options - ) - - ) - - Private placements and other - Total comprehensive loss for the period - ) ) Balance, December 31, 2013 ) Shares issued for cash on exercise of stock options - Fair value of share options transferred to share capital on exercise of options - ) - - ) - - Shares issued pursuant to private placement - Finder's warrant issued pursuant to private placement - Share-based payments - Total comprehensive loss for the period - ) ) Balance, September 30, 2014 ) The accompanying notes are an integral part of these unaudited condensed consolidated interim financial statements. Almaden Minerals Ltd. Notes to the condensed consolidated interim financial statements For the nine months ended September 30, 2014 Presented in Canadian dollars 1. Nature of Operations Almaden Minerals Ltd. (the “Company” or “Almaden”) was formed by amalgamation under the laws of the Province of British Columbia, Canada on February 1, 2002.The Company is an exploration stage public company that is engaged directly in the exploration and development of exploration and evaluation properties in Canada, United States and Mexico.The address of the Company’s registered office is Suite 1710 –1177 West Hastings Street, Vancouver, BC, Canada V6E 2L3. The Company is in the business of exploring and developing new mineral projects and has not yet determined whether these projects contain economically recoverable mineral reserves.The recoverability of amounts shown for mineral properties is dependent upon the establishment of a sufficient quantity of economically recoverable reserves, the ability of the Company to obtain the necessary financing or participation of joint venture partners to complete development of the properties and upon future profitable production or proceeds from the disposition of exploration and evaluation assets. 2.Basis of Presentation (a)Statement of Compliance with International Financial Reporting Standards These condensed consolidated interim financial statements, including comparatives, have been prepared in accordance and compliance with International Accounting Standards (“IAS”) 34 “Interim Financial Reporting” (“IAS 34”) using accounting policies consistent with the International Financial Reporting Standards (“IFRS”) issued by the International Accounting Standards Board (“IASB”). (b)Basis of preparation These condensed consolidated interim financial statements (“interim financial statements”) include the accounts of the Company and its subsidiaries. This interim financial statements does not include all of the information required of a full annual financial report and is intended to provide users with an update in relation to events and transactions that are significant to an understanding of the changes in financial position and performance of the Company since the end of the last annual reporting period.It is therefore recommended that this financial report be read in conjunction with the annual audited financial statements of the Company for the year ended December 31, 2013. However, this interim financial report provides selected significant disclosures that are required in the annual audited consolidated financial statements under IFRS. Certain amounts in prior periods have been reclassified to conform to the current period presentation. These condensed consolidated interim financial statements follow the same accounting policies and methods of application as the annual audited consolidated financial statements for the year ended December 31, 2013, with the exception of the following new accounting standards and amendments which the Company adopted and are effective for the Company's interim and annual consolidated financial statements commencing January 1, 2014. · IFRIC 21 – Levies · Amendments to IAS 32 - Financial Instruments: Presentation 7 Almaden Minerals Ltd. Notes to the condensed consolidated interim financial statements For the nine months ended September 30, 2014 Presented in Canadian dollars 2. Basis of Presentation (Continued) (b)Basis of preparation (continued) IFRIC 21 ‘Levies’ – This interpretation of IAS 37, ‘Provisions, Contingent Liabilities and Contingent Assets’, applies to the accounting for levies imposed by governments.IAS 37 sets out criteria for the recognition of a liability, one of which is the requirement for the entity to have a present obligation as a result of a past event (“obligating event”).IFRIC 21 clarifies that the obligating event that gives rise to a liability to pay a levy is the activity described in the relevant legislation that triggers the payment of the levy.There was no material impact on these unaudited condensed consolidated interim financial statements as a result of the adoption of this standard. Amended standard IAS 32 Financial Instruments: Presentation (“IAS 32”) - Amendment to IAS 32 are effective for annual periods beginning on or after January 1, 2014.This provides for amendments relating to offsetting financial assets and financial liabilities.The Company determined that the adoption of the amendments to IAS 32 did not result in any change in the financial statements. The following are the accounting standards issued but not yet effective, as of September 30, 2014. (a) Effective for annual periods beginning on or after October 1, 2014 (i) Amended standard IFRS 2 Share-based Payment - The amendment to IFRS 2 re-defines the definition of “vesting condition.” (ii) Amended standard IFRS 3 Business Combinations - The amendment to IFRS 3 provides further clarification on the accounting treatment for contingent consideration, and provides a scope exception for joint ventures. (iii) Amended standard IFRS 8 Operating Segments - The amendments to IFRS 8 provides further clarification on the disclosure required for the aggregation of segments and the reconciliation of segment assets. (iv) Amended standard IFRS 13 Fair Value Measurement - The amendment to IFRS 13 provides further details on the scope of the portfolio exception. (v) Amended standard IAS 16 Property, Plant and Equipment - The amendment to IAS 16 deals with the proportionate restatement of accumulated depreciation on revaluation. (vi) Amended standard IAS 24 Related Party Disclosures - The amendment to IAS 24 deals with the disclosure required for management entities. (vii) Amended standard IAS 38 Intangible Assets - The amendment to IAS 38 deals with the proportionate restatement of accumulated depreciation on revaluation. (b) Effective for annual periods beginning on or after January 1, 2015 (i) Amended standard IFRS 7 Financial Instruments: Disclosures - The amendments to IFRS 7 outline the disclosures required when initially applying IFRS 9 Financial Instruments. (c) Effective for annual periods beginning on or after January 1, 2017 (i) New standard IFRS 15 Revenue from Contracts with Customers - IFRS 15 provides guidance on how and when revenue from contracts with customers is to be recognized, along with new disclosure requirements in order to provide financial statement users with more informative and relevant information. 8 Almaden Minerals Ltd. Notes to the condensed consolidated interim financial statements For the nine months ended September 30, 2014 Presented in Canadian dollars 2. Basis of Presentation (Continued) (b)Basis of preparation (continued) (d) Effective for annual periods beginning on or after January 1, 2018 (i) New standard IFRS 9 Financial Instruments - Partial replacement of IAS 39 Financial Instruments: Recognition and Measurement. The mandatory effective date has been removed from the standard and will only be replaced when all sections of the standard have been completed. The Company has not early adopted these new and amended standards and is currently assessing the impact that these standards will have on the consolidated financial statements. 3. Significant accounting policies These condensed consolidated interim financial statements have been prepared in accordance with IFRS as issued by the IASB on a basis consistent with those followed in the Company’s most recent annual financial statements for the year ended December 31, 2013. These condensed consolidated interim financial statements do not include all note disclosures required by IFRS for annual financial statements, and therefore should be read in conjunction with the annual financial statements for the year ended December 31, 2013.In the opinion of management, all adjustments considered necessary for fair presentation of the Company’s financial position, results of operations and cash flows have been included.Operating results for the three and nine month periods ended September 30, 2014 are not necessarily indicative of the results that may be expected for the year ending December 31, 2014. 4.Accounts receivable and prepaid expenses Accounts receivable and prepaid expenses consist of the following: September 30, December 31, Accounts receivable $ $ Excise tax receivable Allowance for doubtful accounts ) ) Prepaid expenses $ $ At September 30, 2014, the Company has recorded value added taxes of $1,223,314 (December 31, 2013 - $944,897) in exploration and evaluation assets as the value added tax relates to certain projects and will be recovered when the assets are sold. 9 Almaden Minerals Ltd. Notes to the condensed consolidated interim financial statements For the nine months ended September 30, 2014 Presented in Canadian dollars 5. Marketable securities Marketable securities consist of equity securities over which the Company does not have control or significant influence.Marketable securities are designated as available for sale and valued at fair value.Unrealized gains and losses due to period end revaluation to fair value, other than those determined to be other than significant or prolonged losses are recorded as other comprehensive income or loss.During the three and nine months ended September 30, 2014, the Company determined that $162,777 and $285,443 respectively (three and nine months ended September 30, 2013 - $Nil and $Nil respectively) of unrealized loss recorded in available-for-sale financial assets was a result of significant or prolonged losses. 6. Inventory Inventory consists of 1,597 ounces of gold which is valued at the lower of average cost of mining and estimated net realizable value.The market value of the gold at September 30, 2014 is $2,152,474 (December 31, 2013 - $2,005,251). 7.Investment in associate Gold Mountain Mining Corporation On July 26, 2011, the Company closed an Asset Sale Agreement under which Gold Mountain Mining Corporation (“Gold Mountain”) acquired 100% of the Elk gold deposit in Merritt, British Columbia and Almaden retains a 2% NSR (“Net Smelter Return”) royalty in the project.Under the terms of the agreement, Almaden received 35 million common shares of Gold Mountain and recorded a gain on sale in the amount of $4,122,166 and management’s best estimate of the fair value of the contingently issuable shares of $144,000.Concurrent with the transaction, Almaden sold 8.25 million common shares of Gold Mountain to third parties at $0.355 per share for gross proceeds of $2,928,750 resulting in no gain or loss on sale and now holds 26.75 million common shares of Gold Mountain representing a 38.8% interest.Upon completion of the transaction, Duane Poliquin (Chairman and Director of Almaden) and Morgan Poliquin (CEO and Director of Almaden) became directors of Gold Mountain. Almaden is accounting for this investment using the equity method as the Company has determined that significant influence exists.Almaden has recorded its equity share of Gold Mountain’s loss during the three and nine months ended September 30, 2014 in the amount of $37,021 and $101,837, respectively (three and nine months ended September 30, 2013 – loss of $39,176 and $777,072, respectively). The fair value of the investment at September 30, 2014 is $3,477,500 (December 31, 2013 - $2,407,500). The following table summarizes the financial information of Gold Mountain for its nine months ended September 30, 2014 and its year ended December 31, 2013: September 30, December 31, Current assets $ $ Non-current assets $ $ Current liabilities $ $ Non-current liabilities $ $ Revenue $ $ Net loss $ $ 10 Almaden Minerals Ltd. Notes to the condensed consolidated interim financial statements For the nine months ended September 30, 2014 Presented in Canadian dollars 8. Contingent shares receivable (a)As part of the Asset Sale Agreement with Gold Mountain, Almaden received an additional 2 million common shares held in escrow subject to the following conditions: i. 1,000,000 common shares upon the establishment of one million ounces of measured or indicated reserves of gold on the property; and ii. 1,000,000 common shares upon the establishment of an additional one million ounces of measured and indicated reserves of gold on the property. Any bonus shares not released from escrow by April 30, 2016 will be cancelled.The Company has recorded a contingent share receivable of $19,500 (December 31, 2013 - $13,500) based on management’s best estimate of the fair value of the common shares as at September 30, 2014 and a gain on fair value adjustment during the three months ended September 30, 2014 of $3,000 and a gain on fair value adjustment during the nine months ended September 30, 2014 of $6,000 (three and nine months ended September 30, 2013 – loss of $Nil and $Nil, respectively) in the statements of comprehensive loss during the nine months ended September 30, 2014. (b)On October 14, 2011, the Company completed the sale of its 30% interest in the Caballo Blanco property to Goldgroup Mining Inc. (“Goldgroup”).The Company retains in its Mexican subsidiary an undivided 1.5% NSR in Caballo Blanco.In consideration, Goldgroup paid to Almaden cash consideration of US$2.5 million and issued 7 million of its common shares.An additional 7 million common shares will be issued to Almaden under the following conditions: i. 1,000,000 common shares upon commencement of commercial production on the Caballo Blanco project, ii. 2,000,000 common shares upon measured and indicated resources including cumulative production reaching 2,000,000 ounces of gold, iii. 2,000,000 common shares upon measured, indicated and inferred resources including cumulative production reaching 5,000,000 ounces of gold, and iv. 2,000,000 common shares upon measured, indicated and inferred resources including cumulative production reaching 10,000,000 ounces of gold. The Company has recorded a contingent share receivable of $70,200 (December 31, 2013 - $31,200) based on management’s best estimate of the fair value of the common shares as at September 30, 2014 and a loss on fair value adjustment during the three months ended September 30, 2014 of $19,500 and a gain on fair value adjustment during the nine months ended September 30, 2014 of $39,000 (three and nine months ended September 30, 2013 – loss of $Nil and $195,300, respectively) in the statements of comprehensive loss during the nine months ended September 30, 2014. 11 Almaden Minerals Ltd. Notes to the condensed consolidated interim financial statements For the nine months ended September 30, 2014 Presented in Canadian dollars 9. Property, plant and equipment Automotive equipment Furniture and fixtures Computer hardware Computer software Geological library Field equipment Leasehold improvements Drill equipment Total $ Cost December 31, 2013 Additions - - 13,037 514 - 9,389 - - 22,940 September 30, 2014 Accumulated depreciation December 31, 2013 Depreciation - September30, 2014 Carrying amounts December 31, 2013 - September 30, 2014 - 12 Almaden Minerals Ltd. Notes to the condensed consolidated interim financial statements For the nine months ended September 30, 2014 Presented in Canadian dollars Exploration and evaluation assets Tuligtic El Cobre ATW Willow Other Properties Total Exploration and evaluation assets $ Acquisition costs Opening balance (December 31, 2013) 1,232,765 47,261 46,451 148,254 13,045 1,487,776 Additions - - - Impairment of deferred acquisitioncosts - ) ) Closing balance (September 30, 2014) Deferred exploration costs Opening balance (December 31, 2013) Costs incurred during the period Drilling and related costs - Professional/technical fees - - Claim maintenance/lease costs Geochemical, metallurgy, geomechanical - Technical studies - Travel and accommodation - - Geology, geophysics, exploration - - Supplies and misc. - 72 - Reclamation, environmental - Water exploration - Value-added tax - - - Impairment of deferred exploration costs - ) ) Closing balance (September 30, 2014) Opening balance (December 31, 2013) Total exploration and evaluation assets 13 Almaden Minerals Ltd. Notes to the condensed consolidated interim financial statements For the nine months ended September 30, 2014 Presented in Canadian dollars 10.Exploration and evaluation assets (Continued) The following is a description of the Company’s most significant property interest and related spending commitments: (a) Tuligtic In 2001, the Company acquired by staking a 100% interest in the Tuligtic property in Puebla, Mexico. The property contains the Ixtaca Zone. (b)El Cobre During 2011, the Company completed the sale of its 30% interest in the Caballo Blanco property located in Veracruz, Mexico to Goldgroup.As part of the sale, Goldgroup transferred to Almaden its 40% interest in the El Cobre property. The Company owns a 100% interest in the El Cobre property. (c)ATW The Company has a net 66.2% interest in this diamond property in the Northwest Territories, Canada through its 50% ownership of shares in ATW Resources Ltd. which holds the mineral claim. (d)Willow In 2007, the Company acquired a 100% interest in the Willow property in Nevada, U.S.A. by staking. (e)Other Properties (i) Nicoamen River The Company staked and acquired a 100% interest in the Nicoamen River property. (ii) Skoonka Creek The Company has a 34.14% interest in the Skoonka Creek gold property. (iii) Merit The Company acquired by staking a 100% interest in the Merit property. The Company recorded a write-down in the three and nine months ended September 30, 2014 of $16,311 and $16,311, respectively (three and nine months ended September 30, 2013 - $nil and $nil, respectively). (iv) San Jose The Company purchased a 100% interest in the San Jose claim.The Company recorded a write-down in the three and nine months ended September 30, 2014 of $214 and $427, respectively (three and nine months ended September 30, 2013 - $201 and $24,075, respectively). (v) Matehuapil During 2007, the Company was successful in its bid to acquire a 100% interest in the Matehuapil claim.In 2008, the purchase price was paid outright.A bond in the amount of $138,929 (“Mineral property deposit”) to pay for the purchase of an NSR royalty was required to remain in place until the NSR is purchased.The Company abandoned the claims in 2013 and the bond was released on June 3, 2014. 14 Almaden Minerals Ltd. Notes to the condensed consolidated interim financial statements For the nine months ended September 30, 2014 Presented in Canadian dollars 10.Exploration and evaluation assets (Continued) (e) Other (continued) (vi) Caldera The Company acquired a 100% interest in the Caldera property by staking.The Company recorded a write-down in the three and nine months ended September 30, 2014 of $16,144 and $35,846, respectively (three and nine months ended September 30, 2013 - $10,315 and $69,910 respectively). (vii) Other write-downs of interest in exploration and evaluation assets During the three and nine months ended September 30, 2014, the Company wrote down its interest in other exploration and evaluation assets in aggregate by $29,312 and $50,513, respectively (three and nine months ended September 30, 2013 - $49,253 and $141,405, respectively). Share capital and reserves (a) Authorized share capital At September 30, 2014, the authorized share capital comprised an unlimited number of common shares.The common shares do not have a par value.All issued shares are fully paid. (b) Details of private placement of common shares in 2014 On August 1, 2014, the Company closed a non-brokered private placement by the issuance of 4,000,000 units at a price of $1.50 per unit for gross proceeds to the Company of $6,000,000.Each unit consists of one common share and one-half of one non-transferable common share purchase warrant.Each whole warrant allows the holder to purchase one common share at a price of $2.00 per common share until August 1, 2015.The Company incurred finders’ fees of $122,761 that comprised of a cash payment of $107,400 and the issuance of finder’s warrants to purchase up to 48,000 common shares at a price of $1.50 per common share until August 1, 2015.The fair value of the finder’s warrants of $15,361 was estimated using the Black-Scholes option pricing model with the following assumptions: Risk-free interest rate – 1.00%; Expected life - 1 year; Expected volatility – 49.30%; and Expected dividend yield - 0%.In connection with the private placement, the Company also incurred $133,350 share issue costs. 15 Almaden Minerals Ltd. Notes to the condensed consolidated interim financial statements For the nine months ended September 30, 2014 Presented in Canadian dollars Share capital and reserves (Continued) (c) Warrants The continuity of warrants for the nine months ended September 30, 2014 is as follows: Expiry date Exercise Price December 31, Granted Exercised Expired/ cancelled September 30, January 17, 2015* $ - - - July 17, 2016 $ - - - August 1, 2015 $ - - - August 1, 2015 $ - - - Warrants outstanding and exercisable - - Weighted average exercise price $ $ - - $ *Expiry date is extended to July 17, 2016 and exercise price is increased to $1.80 per share if the warrants are not exercised by January 17, 2015. (d) Share purchase option compensation plan The Company’s stock option plan permits the issuance of options up to a maximum of 10% of the Company’s issued share capital.Stock options issued to any consultant or person providing investor relations services cannot exceed 2% of the issued and outstanding common shares in any twelve month period. At September 30, 2014, the Company had reserved 677,832 stock options that may be granted. The exercise price of any option cannot be less than the volume weighted average trading price of the shares for the five trading days immediately preceding the date of the grant.The maximum term of all options is five years.The Board of Directors determines the term of the option (to a maximum of five years) and the time during which any option may vest.Options granted to consultants or persons providing investor relations services shall vest in stages with no more than 25% of such option being exercisable in any three month period.All options granted during the nine months ended September 30, 2014 vested on the date granted. 16 Almaden Minerals Ltd. Notes to the condensed consolidated interim financial statements For the nine months ended September 30, 2014 Presented in Canadian dollars Share capital and reserves (Continued) (d) Share purchase option compensation plan (continued) The continuity of stock options for the nine months ended September 30, 2014 is as follows: Expiry date Exercise Price December 31, Granted Exercised Expired/ cancelled September 30, May 4, 2014 $ - - ) - July 13, 2014 $ - - ) - November 22, 2014 $ - - - November 25, 2014 $ - ) - - January 4, 2015 $ - - - February 22, 2015 $ - - - April 25, 2015 $ - - - June 21, 2015 $ - - - July 16, 2015 $ - - - August 27, 2015 $ - - - September 20, 2015 $ - - - November 22, 2015 $ - - - May 6, 2016 $ - - - June 8, 2016 $ - - - July 14, 2016 $ - - - August 15, 2016 $ - - - May 4, 2017 $ - - - June 8, 2017 $ - - - September 11, 2017 $ - - - November 22, 2017 $ - - - April 4, 2018 $ - - - June 18, 2018 $ - - - January 2, 2019 $ - - - July 2, 2019 $ - - - Options outstanding and exercisable ) ) Weighted average exercise price $ 17 Almaden Minerals Ltd. Notes to the condensed consolidated interim financial statements For the nine months ended September 30, 2014 Presented in Canadian dollars Share capital and reserves (Continued) (d)Share purchase option compensation plan (continued) The weighted average fair value of options granted during the nine months ended September 30, 2014, calculated using the Black-Scholes model at grant date, are as follows: Weighted average assumptions used Number of options Date of grant Fair value per share Risk free interest rate Expected life (in years) Expected volatility Expected dividends January 2, 2014 1.43% 5 68.01% $Nil May 6, 2014 1.08% 2 52.61% $Nil July 2, 2014 1.47% 5 66.05% $Nil July 14, 2014 1.08% 2 52.55% $Nil 12. Related party transactions and balances (a) Compensation of key management personnel Key management includes members of the Board, the President and Chief Executive Officer, the Chief Financial Officer and the Vice President, Corporate Development (Effective September 22, 2014).The aggregate compensation paid or payable to key management for services is as follows: Three months ended September 30, Nine months ended September 30, Salaries, fees and benefits (i) (i) (i) (i) Share-based compensation (ii) - (iii) (iv) Director’s fees - - (i) Hawk Mountain Resources Ltd. (“Hawk Mountain”), a private company of which the Chairman of the Company is a shareholder, was paid $60,000 and $180,000, respectively, during the three and nine months ended September 30, 2014 (three and nine months ended September 30, 2013 - $60,000 and $180,000, respectively) for geological services provided to the Company and is recorded in general exploration expenses. (ii) Comprised of 150,000 options granted pursuant to the Company’s stock option plan.The value of the option-based awards is based on the fair value of the awards ($0.83) calculated using the Black-Scholes model at the July 2, 2014 grant date. (iii) Comprised of stock options granted pursuant to the Company’s stock option plan.The value of 375,000 option-based awards is based on the fair value of the awards ($0.76) calculated using the Black-Scholes model at the January 2, 2014 grant date.The value of 150,000 option-based awards is based on the fair value of the awards ($0.83) calculated using the Black-Scholes model at the July 2, 2014 grant date. 18 Almaden Minerals Ltd. Notes to the condensed consolidated interim financial statements For the nine months ended September 30, 2014 Presented in Canadian dollars 12. Related party transactions and balances (Continued) (a) Compensation of key management personnel (continued) (iv) Comprised of options granted pursuant to the Company’s stock option plan. The value of 75,000 option-based awards is based on the fair value of the awards ($1.17) calculated using the Black-Scholes model at the April 4, 2013 grant date.The value of 250,000 option-based awards is based on the fair value of the awards ($1.01) calculated using the Black-Scholes model at the June 18, 2013 grant date.All options vested upon grant. (b) Other related party transactions i)ATW Resources Ltd. (“ATW”) Almaden owns a 50% interest in this company which holds title in trust for a mineral property. ii)Other (a) During the three and nine months ended September30, 2014, no payments were paid to Hawk Mountain for marketing and general administration services provided by the spouse of the Chairman (three and nine months ended September 30, 2013 - $Nil and $6,300, respectively). (b) During the three and nine months ended September 30, 2014, the Company employed the Chairman’s daughter for a salary of $8,450 and $25,350, respectively, less statutory deductions (three and nine months ended September 30, 2013 - $7,250 and $21,750, respectively) for marketing and administrative services provided to the Company. (c) During the three and nine months ended September 30, 2014, the Company paid a company controlled by a Director of the Company, $Nil and $Nil, respectively (three and nine months ended September 30, 2013 - $700 and $700, respectively) for accounting services provided to the Company. 13.Income on exploration and evaluation assets Income (loss) on exploration and evaluation assets is comprised of the following: Three months ended September 30, Nine months ended September 30, Sale of Dill property $
